DETAILED ACTION
38Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10659910 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claim 1 of the U.S. Patent No. 10659910 B2 and claim 1 of the Pending application (Please see the Table below):
US Patent NO 10659910 B2  
Pending application 16859701
Reasoning
1. A system for providing access to media content associated with events, using a digital media content environment, comprising: a media device including a user interface and media application that enables display of a media consumption and memory event timeline associated with a user, including a plurality of memory events displayed chronologically in a direction along a timeline; wherein groups of memory events, as displayed along the timeline, are determined based on one or more of user-based, activity-based, period-based, or other type of groupings, for use with a listening history describing media content consumed by the user, to determine a historical media content for use with particular memory events; and wherein the media device is configured to, upon receipt of a user interaction with the timeline, access media content that is associated with one or more of the groups of memory events displayed along the timeline, by reference to the listening history describing media content consumed by the user, including: in response to an input action or request for a particular memory event of the one or more memory events, communicate a request to a media server to determine a corresponding historical media content for delivery, and to at least one of: stream or buffer the historical media content related to that memory event, or communicate with other systems or environments to provide additional content related to the memory event via the media server, or directly delivered to the media device. 
    2. The system of claim 1, wherein the media server includes a historical media content determination component that enables the use of user-based, activity-based, period-based, or another grouping with a listening history, to determine historical media content. 
    3. The system of claim 1, wherein for a particular memory event, the system determines the media content consumed during that event to be that media content that is requested by the user during the event, through the user's media device or another device connected or associated with the user's profile. 
    4. The system of claim 1, wherein select memory events are increasingly clustered as the memory event timeline is traversed to an earlier period of the timeline. 
    5. The system of claim 1, wherein a particular listening history is grouped primarily into time-based groups, and wherein one or more secondary groups are provided within each time-based group. 
    6. The system of claim 1, wherein at least one of the media device or media server are configured to classify media content into artists or genres of music consumed at, during, or otherwise within or as part of the particular memory events, and associate the particular memory events with those artists or genres. 
    7. The system of claim 1, wherein within a particular group of memory events, the media server determines one or more prevalent genres associated with the particular group of memory events, for use in determining a corresponding historical media content. 
    8. The system of claim 1, wherein one or more selectable icons or other graphical elements representing the one or more user-based, activity-based, period-based, or other type of groupings, are displayed along the timeline. 
    9. A method for providing access to media content associated with events, using a digital media content environment, comprising: providing, at a media device, a media application that enables display of a media consumption and memory event timeline associated with a user, including a plurality of memory events displayed chronologically in a direction along a timeline; wherein groups of memory events, as displayed along the timeline, are determined based on one or more of user-based, activity-based, period-based, or other type of groupings, for use with a listening history describing media content consumed by the user, to determine a historical media content for use with particular memory events; and wherein the media device is configured to, upon receipt of a user interaction with the timeline, access media content that is associated with one or more of the groups of memory events displayed along the timeline, by reference to the listening history describing media content consumed by the user, including: in response to an input action or request for a particular memory event of the one or more memory events, communicate a request to a media server to determine a corresponding historical media content for delivery, and to at least one of: stream or buffer the historical media content related to that memory event, or communicate with other systems or environments to provide additional content related to the memory event via the media server, or directly delivered to the media device. 
    10. The method of claim 9, wherein the media server includes a historical media content determination component that enables the use of user-based, activity-based, period-based, or another grouping with a listening history, to determine historical media content. 
    11. The method of claim 9, wherein for a particular memory event, the system determines the media content consumed during that event to be that media content that is requested by the user during the event, through the user's media device or another device connected or associated with the user's profile. 
    12. The method of claim 9, wherein select memory events are increasingly clustered as the memory event timeline is traversed to an earlier period of the timeline. 
    13. The method of claim 9, wherein a particular listening history is grouped primarily into time-based groups, and wherein one or more secondary groups are provided within each time-based group. 
    14. The method of claim 9, wherein at least one of the media device or media server are configured to classify media content into artists or genres of music consumed at, during, or otherwise within or as part of the particular memory events, and associate the particular memory events with those artists or genres. 
    15. The method of claim 9, wherein within a particular group of memory events, the media server determines one or more prevalent genres associated with the particular group of memory events, for use in determining a corresponding historical media content. 
    16. The method of claim 9, wherein one or more selectable icons or other graphical elements representing the one or more user-based, activity-based, period-based, or other type of groupings, are displayed along the timeline. 
    17. A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the steps comprising: providing, at a media device, a media application that enables display of a media consumption and memory event timeline associated with a user, including a plurality of memory events displayed chronologically in a direction along a timeline; wherein groups of memory events, as displayed along the timeline, are determined based on one or more of user-based, activity-based, period-based, or other type of groupings, for use with a listening history describing media content consumed by the user, to determine a historical media content for use with particular memory events; and wherein the media device is configured to, upon receipt of a user interaction with the timeline, access media content that is associated with one or more of the groups of memory events displayed along the timeline, by reference to the listening history describing media content consumed by the user, including: in response to an input action or request for a particular memory event of the one or more memory events, communicate a request to a media server to determine a corresponding historical media content for delivery, and to at least one of: stream or buffer the historical media content related to that memory event, or communicate with other systems or environments to provide additional content related to the memory event via the media server, or directly delivered to the media device. 
    18. The non-transitory computer readable storage medium of claim 17, wherein the media server includes a historical media content determination component that enables the use of user-based, activity-based, period-based, or another grouping with a listening history, to determine historical media content. 
    19. The non-transitory computer readable storage medium of claim 17, wherein for a particular memory event, the system determines the media content consumed during that event to be that media content that is requested by the user during the event, through the user's media device or another device connected or associated with the user's profile. 
    20. The non-transitory computer readable storage medium of claim 17, wherein select memory events are increasingly clustered as the memory event timeline is traversed to an earlier period of the timeline.
1. (Currently Amended) A system for providing access to media content associated with events, using a digital media content environment, comprising: a media device including a media application that enables display of a plurality of memory events; and wherein an input action or request for a memory event can be performed to cause a media server to determine a corresponding historical media content for delivery, and to at least one of stream or buffer the historical media content related to that memory event, or to cause other systems or environments to provide additional content related to the memory event either via the media server, or directly delivered to the media device.  

2. (Original) The system of claim 1, wherein the media server includes a historical media content determination component that enables the use of user-based, activity-based, period- based, or another grouping with a listening history, to determine historical media content.  

3. (Original) The system of claim 1, wherein for a particular memory event, the system determines the media content consumed during that event to be that media content that is requested by the user during the event, through the user's media device or another device connected or associated with the user's profile.  

4. (Currently Amended) The system of claim 1, wherein select memory events are clustered.
  
5. (Currently Amended) A method for providing access to media content associated with events, using a digital media content environment, comprising: providing, at a media device, a media application that enables display of a plurality of memory events; and wherein an input action or request for a memory event can be performed to cause a 2 Attorney Docket No.: SPTFY-01062US3 kfk\sptfy\1062us3\sptfy-01062us3_preliminaryamendment.docApplication No.: 16/859,701 Amendment dated: December 7, 2020 media server to determine a corresponding historical media content for delivery, and to at least one of stream or buffer the historical media content related to that memory event, or to cause other systems or environments to provide additional content related to the memory event either via the media server, or directly delivered to the media device. 
 
6. (Original) The method of claim 5, wherein the media server includes a historical media content determination component that enables the use of user-based, activity-based, period- based, or another grouping with a listening history, to determine historical media content.  

7. (Original) The method of claim 5, wherein for a particular memory event, the system determines the media content consumed during that event to be that media content that is requested by the user during the event, through the user's media device or another device connected or associated with the user's profile.  

8. (Currently Amended) The method of claim 5, wherein select memory events are clustered.  

9. (Currently Amended) A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the steps comprising: providing, at a media device, a media application that enables display of a plurality of memory events; and wherein an input action or request for a memory event can be performed to cause a media server to determine a corresponding historical media content for delivery, and to at least one of stream or buffer the historical media content related to that memory event, or to cause other systems or environments to provide additional content related to the memory event either via the media server, or directly delivered to the media device.  

10. (Original) The non-transitory computer readable storage medium of claim 9, wherein the media server includes a historical media content determination component that enables the use of user-based, activity-based, period-based, or another grouping with a listening history, to 3 Attorney Docket No.: SPTFY-01062US3 kfk\sptfy\1062us3\sptfy-01062us3_preliminaryamendment.docApplication No.: 16/859,701 Amendment dated: December 7, 2020 determine historical media content. 
 
11. (Original) The non-transitory computer readable storage medium of claim 9, wherein for a particular memory event, the system determines the media content consumed during that event to be that media content that is requested by the user during the event, through the user's media device or another device connected or associated with the user's profile.  
12. (Currently Amended) The non-transitory computer readable storage medium of claim 9, wherein select memory events are clustered.


Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 10659910 B2 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No. 10659910 B2, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a pending application. Nonetheless, the removal of said limitations from claim 1 of the present application made claim 1 a broader version of claim 1. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Grossman et al (20190138173).
Regarding claim 1, Grossman et al discloses, a system for providing access to media content associated with events, using a digital media content environment (fig. 1-13), comprising: 
a media device including a media application that enables display of a plurality of memory events (¶ 0068, 0076, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface); and 
wherein an input action or request for a memory event can be performed to cause a media server to determine a corresponding historical media content for delivery, and to at least one of stream or buffer the historical media content related to that memory event, or to cause other systems or environments to provide additional content related to the memory event either via the media server, or directly delivered to the media device (¶ 0068-0069, 0073-0078, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface. The server added weather information for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report from the local paper for that day, and stock photography of Wall, S. Dak. By searching for nearby locations of interest, the server would have identified Wall Drug and may have elected to include a Wikipedia article on the drug store. All of this information relates directly to the location identified for this event. Information related primarily to the identified time for the event). 
 Regarding claim 2, Grossman et al discloses, wherein the media server includes a historical media content determination component that enables the use of user-based, activity-based, period- based, or another grouping with a listening history, to determine historical media content (¶ 0068-0069, 0073-0078, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface. The server added weather information for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report from the local paper for that day, and stock photography of Wall, S. Dak. By searching for nearby locations of interest, the server would have identified Wall Drug and may have elected to include a Wikipedia article on the drug store. All of this information relates directly to the location identified for this event. Information related primarily to the identified time for the event). 
 	Regarding claim 3, Grossman et al discloses, wherein for a particular memory event, the system determines the media content consumed during that event to be that media content that is requested by the user during the event, through the user's media device or another device connected or associated with the user's profile (¶ 0068-0069, 0073-0078, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface. The server added weather information for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report from the local paper for that day, and stock photography of Wall, S. Dak. By searching for nearby locations of interest, the server would have identified Wall Drug and may have elected to include a Wikipedia article on the drug store. All of this information relates directly to the location identified for this event. Information related primarily to the identified time for the event).  
	Regarding claim 4, Grossman et al discloses, wherein select memory events are clustered as (¶ 0068-0069, 0073-0078, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface. The server added weather information for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report from the local paper for that day, and stock photography of Wall, S. Dak. By searching for nearby locations of interest, the server would have identified Wall Drug and may have elected to include a Wikipedia article on the drug store. All of this information relates directly to the location identified for this event. Information related primarily to the identified time for the event).  
Regarding claim 5, Grossman et al discloses, a method for providing access to media content associated with events, using a digital media content environment, comprising: 
providing, at a media device, a media application that enables display of a plurality of memory events (¶ 0068-0069, 0073-0078, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface. The server added weather information for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report from the local paper for that day, and stock photography of Wall, S. Dak. By searching for nearby locations of interest, the server would have identified Wall Drug and may have elected to include a Wikipedia article on the drug store. All of this information relates directly to the location identified for this event. Information related primarily to the identified time for the event); and 
wherein an input action or request for a memory event can be performed to cause a media server to determine a corresponding historical media content for delivery, and to at least one of stream or buffer the historical media content related to that memory event, or to cause other systems or environments to provide additional content related to the memory event either via the media server, or directly delivered to the media device (¶ 0068-0069, 0073-0078, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface. The server added weather information for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report from the local paper for that day, and stock photography of Wall, S. Dak. By searching for nearby locations of interest, the server would have identified Wall Drug and may have elected to include a Wikipedia article on the drug store. All of this information relates directly to the location identified for this event. Information related primarily to the identified time for the event).  
Regarding claim 6, Grossman et al discloses, wherein the media server includes a historical media content determination component that enables the use of user-based, activity-based, period- based, or another grouping with a listening history, to determine historical media content (¶ 0068-0069, 0073-0078, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface. The server added weather information for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report from the local paper for that day, and stock photography of Wall, S. Dak. By searching for nearby locations of interest, the server would have identified Wall Drug and may have elected to include a Wikipedia article on the drug store. All of this information relates directly to the location identified for this event. Information related primarily to the identified time for the event).
  	Regarding claim 7, Grossman et al discloses, wherein for a particular memory event, the system determines the media content consumed during that event to be that media content that is requested by the user during the event, through the user's media device or another device connected or associated with the user's profile (¶ 0068-0069, 0073-0078, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface. The server added weather information for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report from the local paper for that day, and stock photography of Wall, S. Dak. By searching for nearby locations of interest, the server would have identified Wall Drug and may have elected to include a Wikipedia article on the drug store. All of this information relates directly to the location identified for this event. Information related primarily to the identified time for the event).  
Regarding claim 1, Grossman et al discloses, wherein select memory events are clustered (¶ 0068-0069, 0073-0078, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface. The server added weather information for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report from the local paper for that day, and stock photography of Wall, S. Dak. By searching for nearby locations of interest, the server would have identified Wall Drug and may have elected to include a Wikipedia article on the drug store. All of this information relates directly to the location identified for this event. Information related primarily to the identified time for the event). 
 	Regarding claim 9, Grossman et al discloses a non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the steps comprising: 
providing, at a media device, a media application that enables display of a plurality of memory events (¶ 0068-0069, 0073-0078, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface. The server added weather information for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report from the local paper for that day, and stock photography of Wall, S. Dak. By searching for nearby locations of interest, the server would have identified Wall Drug and may have elected to include a Wikipedia article on the drug store. All of this information relates directly to the location identified for this event. Information related primarily to the identified time for the event); and 
wherein an input action or request for a memory event can be performed to cause a media server to determine a corresponding historical media content for delivery, and to at least one of stream or buffer the historical media content related to that memory event, or to cause other systems or environments to provide additional content related to the memory event either via the media server, or directly delivered to the media device (¶ 0068-0069, 0073-0078, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface. The server added weather information for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report from the local paper for that day, and stock photography of Wall, S. Dak. By searching for nearby locations of interest, the server would have identified Wall Drug and may have elected to include a Wikipedia article on the drug store. All of this information relates directly to the location identified for this event. Information related primarily to the identified time for the event).  
Regarding claim 10, Grossman et al discloses, wherein the media server includes a historical media content determination component that enables the use of user-based, activity-based, period-based, or another grouping with a listening history, to determine historical media content (¶ 0068-0069, 0073-0078, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface. The server added weather information for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report from the local paper for that day, and stock photography of Wall, S. Dak. By searching for nearby locations of interest, the server would have identified Wall Drug and may have elected to include a Wikipedia article on the drug store. All of this information relates directly to the location identified for this event. Information related primarily to the identified time for the event).  
Regarding claim 11, Grossman et al discloses, wherein for a particular memory event, the system determines the media content consumed during that event to be that media content that is requested by the user during the event, through the user's media device or another device connected or associated with the user's profile (¶ 0068-0069, 0073-0078, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface. The server added weather information for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report from the local paper for that day, and stock photography of Wall, S. Dak. By searching for nearby locations of interest, the server would have identified Wall Drug and may have elected to include a Wikipedia article on the drug store. All of this information relates directly to the location identified for this event. Information related primarily to the identified time for the event). 
 	Regarding claim 12, Grossman et al discloses, wherein select memory events are clustered (¶ 0068-0069, 0073-0078, fig. 1-13, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip. This content is displayed in the content presentation area of interface. The server added weather information for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report from the local paper for that day, and stock photography of Wall, S. Dak. By searching for nearby locations of interest, the server would have identified Wall Drug and may have elected to include a Wikipedia article on the drug store. All of this information relates directly to the location identified for this event. Information related primarily to the identified time for the event).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643